                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

 MICHAEL POSTAWKO, et al.,                              )
                                                        )   CASE NO. 2:16-CV-04219-NKL
         Plaintiffs,                                    )
                                                        )
 v.
                                                        )
 MISSOURI DEPARTMENT OF                                 )
 CORRECTIONS, et al.,                                   )
                                                        )
         Defendants.                                    )


               THE STATE’S REPLY SUGGESTIONS IN SUPPORT OF ITS
                MOTION FOR TESTIMONY VIA VIDEOCONFERENCE

       Defendants Missouri Department of Corrections (“MDOC”), Anne L. Precythe

(“Precythe”), and Corizon, LLC (“Corizon,” and, collectively with MDOC and Precythe, the

“State”) hereby submit this Reply in Support of Its Motion for Testimony via Videoconference.

       Plaintiffs filed their Motion for Preliminary Injunction months before the deadlines for

expert disclosures and reports under this Court’s Scheduling Order. In order to defend against

Plaintiffs’ Motion, the State marshaled expert testimony in a heavily truncated period. One of the

State’s experts is unavailable to travel from Los Angeles, California, to testify in person because

of pre-existing obligations. Plaintiffs now attempt to prevent the State from presenting this

expert’s testimony by video. Plaintiffs’ objections to the video testimony are not well-taken, and

the Court should permit Dr. Koretz to testify by video.

       First, Plaintiffs claim that “[c]ross-examination of this particular witness by

videoconference would be a hardship.” (Doc. No. 330 at 1). According to Plaintiffs, “[c]onducting

a cross-examination that relies heavily on documentary materials by video feed is not effective.”

(Id.). The State, however, offered to provide Plaintiffs’ cross-examination materials to Dr. Koretz,

at the State’s expense, to minimize any burden on Plaintiffs. If Plaintiffs are not satisfied with this



         Case 2:16-cv-04219-NKL Document 331 Filed 08/08/19 Page 1 of 4
proposal, they may propose an alternative method to provide the documents to Dr. Koretz.

          Second, Plaintiffs suggest that Dr. Koretz’s testimony is “not necessary” because the State

“previously disclosed nineteen witnesses who might provide some form of expert testimony.”

(Doc. No. 330 at 2). As Plaintiffs are aware, fifteen of those individuals are Corizon personnel

who provided treatment to named plaintiffs and/or class members. The State disclosed their names

in an abundance of caution. Dr. Koretz’s testimony is not duplicative of the treating physicians.

Additionally, Dr. Koretz’s testimony is not duplicative of Dr. Dranoff’s or Dr. Mendel’s testimony.

          Dr. Dranoff will provide testimony regarding medical care for hepatitis C. Dr. Mendel will

provide testimony regarding medical care in a correctional setting. Dr. Koretz will provide

testimony directly refuting Plaintiffs’ experts’ assertions that DAA therapy represents a “cure” for

HCV and that the “HCV Guidance” promulgated by the American Association for the Study of

Liver Diseases and the Infectious Disease Society of America constitutes an evidence-based

standard. Each of the State’s expert witnesses has a distinct area for testimony.

          Finally, Plaintiffs question the legitimacy of Dr. Koretz’s conflict, simply because he is

“retired.” (Doc. No. 330 at 2). Dr. Koretz has long-standing personal obligations that require his

presence in California through the evening of August 15. Given the practicalities of long-distance

travel, Dr. Koretz cannot be in Jefferson City, Missouri, the morning of August 16 to testify in

person.

          The State respectfully requests that the Court grant its motion and permit Dr. Koretz to

testify via videoconference.

          Dated: August 8, 2019.


                                                       /s/ William R. Lunsford
                                                       William R. Lunsford
                                                       One of the Attorneys for Defendant Corizon,
                                                       LLC

                                                  2
           Case 2:16-cv-04219-NKL Document 331 Filed 08/08/19 Page 2 of 4
William R. Lunsford
Matthew B. Reeves
MAYNARD, COOPER & GALE, P.C.
655 Gallatin Street
Huntsville, Alabama 35801
Telephone: (256) 551-0171
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com

Dwight A. Vermette
ECKENRODE-MAUPIN
11477 Olde Cabin Road
Suite 110
St. Louis, Missouri 63141
Telephone: (314) 726-6670
Facsimile: (314) 726-2106
dav@eckenrode-law.com

                                          /s/ David. D. Dean
                                          One of the Attorneys for Defendants
                                          Missouri Department of Corrections and
                                          Anne L. Precythe

D. John Sauer
David D. Dean
OFFICE OF THE ATTORNEY GENERAL
P.O. Box 899
Jefferson City, Missouri 65102
Telephone: (573) 751-8807
Facsimile: (573) 751-0774
john.sauer@ago.mo.gov
david.dean@ago.mo.gov

John W. Taylor
Jennifer Baumann
OFFICE OF THE ATTORNEY GENERAL
815 Olive Street
St. Louis, Missouri 63101
Telephone: (314) 340-7861
Facsimile: (314) 340-7029
john.taylor@ago.mo.gov
jennifer.baumann@ago.mo.gov




                                      3
        Case 2:16-cv-04219-NKL Document 331 Filed 08/08/19 Page 3 of 4
                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon all attorneys of record
in this matter, including without limitation the following, by the Court’s CM/ECF system on
August 8, 2019:

         Anthony E. Rothert                           Meghan C. Cleary
         Gillian R. Wilcox                            Amelia Igo Pelly Frenkel
         Jessie Steffan                               Anastasia McLetchie Pastan
         Omri E. Praiss                               Elizabeth Lynn Henthorne
         AMERICAN CIVIL LIBERTIES UNION OF            WILKINSON WALSH & ESKOVITZ
         MISSOURI FOUNDATION                          11601 Wilshire Boulevard
         906 Olive Street                             Suite 600
         Suite 1130                                   Los Angeles, California 90025
         St. Louis, Missouri                          Telephone: (424) 291-9669
         Telephone: (314) 652-3114                    Facsimile: (202) 847-4005
         Facsimile: (314) 652-3112                    mcleary@wilkinsonwalsh.com
         trothert@aclu-mo.org                         afrenkel@wilkinsonwalsh.com
         gwilcox@aclu-mo.org                          apastan@wilkinsonwalsh.com
         jsteffan@aclu-mo.org                         bhenthorne@wilkinsonwalsh.com
         opraiss@aclu-mo.org

         Megan G. Crane
         Amy E. Breihan
         MACARTHUR JUSTICE CENTER AT ST.
         LOUIS
         3115 South Grand Blvd.
         Suite 300
         St. Louis, Missouri 63118
         Telephone: (314) 254-8541
         megan.crane@macarthurjustice.org
         amy.breihan@macarthurjustice.org

         Attorneys for Plaintiffs


                                                    /s/ William R. Lunsford
                                                    Of Counsel




                                                4
         Case 2:16-cv-04219-NKL Document 331 Filed 08/08/19 Page 4 of 4
